Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on June 29, 2022 is acknowledged.
3.	Claims 6 and 20-21 have been cancelled.
4.	Claims 1-5 and 7-19 are pending in this application.
5.	Claims 1, 3 and 19 are amended by Examiner’s amendment set forth herein.
6.	Claims 1-5 and 7-19 are allowed in this office action.

Priority
7.	Certified English translation of foreign priority document Korea 10-2017-0150928 filed on June 29, 2022 is acknowledged. The foreign priority date has been perfected. The priority date of instant application is Korea 10-2017-0150928, November 13, 2017.

Withdrawn Objections and Rejections
8.	Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
9.	Objection to claim 2 is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Rejections of claims 1-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 1-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA , first paragraph (enablement rejection), is hereby withdrawn in view of Applicant’s amendment to the claims.
12.	Rejection of claims 1-2, 7-11 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (KR 10-2015-0117609, English Machine Translation used and enclosed in the previous office action),  is hereby withdrawn in view of Applicant’s amendment to the claims.
13.	Rejection of claims 1-2, 4, 7-11 and 19 under 35 U.S.C. 103 as being unpatentable over Kim et al  (KR 10-2015-0117609, English Machine Translation used and enclosed in the previous office action) in view of Imamura et al (US 2010/0203055, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.


EXAMINER’S AMENDMENT
14.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alice O. Carroll on August 29, 2022.

Claims 1, 3 and 19 have been amended as follows: 

1. (Currently amended) A pharmaceutical composition for treating hair loss, or promoting hair growth, comprising:
a compound having a structure represented by the following Formula (I) or salt thereof; and
at least one selected from [[a]] the group consisting of one or more naturally occurring amino acid or salt thereof, one or more growth factor, noggin, one or more saturated or unsaturated C8 to C18 long chain fatty acid or salt thereof, one or more active factor and one or more water-soluble vitamin or salt thereof: 
    PNG
    media_image1.png
    301
    211
    media_image1.png
    Greyscale

wherein,
R1 and R2 are each independently H, C1-4 alkyl which is unsubstituted or substituted with halogen, or -CH2-CO-CH3;
W is selected from [[a]] the group consisting of NH2, OH and SH;
 X is selected from [[a]] the group consisting of H, OH, SH, NH2 and halogen; and
Y is selected from [[a]] the group consisting of OH, H, NH2 and halogen,
wherein the active factor is selected from the group consisting of inositol, adenine, glutathione and cholesterol.

3. (Currently amended) The pharmaceutical composition according to claim 1, wherein the amino acid is selected from [[a]] the group consisting of alanine, arginine, asparagine, aspartic acid, cysteine, glutamic acid, glutamine, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine and valine.

19. (Currently amended) The pharmaceutical composition according to claim 1, wherein the composition is in the form of an or suspension.

Claims 2, 4-5, 7-18, as set forth in the amendment filed on June 29, 2022.

Claims 1-5 and 7-19 are allowed.




REASONS FOR ALLOWANCE
15.	The following is an examiner’s statement of reasons for allowance: A pharmaceutical composition for treating hair loss, or promoting hair growth comprising a compound having a structure
    PNG
    media_image1.png
    301
    211
    media_image1.png
    Greyscale
and at least one selected from the group consisting of one or more naturally occurring amino acid or salt thereof, one or more growth factor, noggin, one or more saturated or unsaturated C8 to C18 long chain fatty acid or salt thereof, one or more active factor and one or more water-soluble vitamin or salt thereof, wherein the active factor is selected from the group consisting of inositol, adenine, glutathione and cholesterol is free of prior art.
	As indicated in the previous office action, the closest art is Kim et al (KR 10-2015-0117609, English Machine translation used and enclosed in the previous office action). Kim et al do not teach the other components in the pharmaceutical composition of instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION
Claims 1-5 and 7-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654